Citation Nr: 1041925	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-31 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for 
PTSD prior to August 28, 2009, and an initial rating in excess of 
70 percent from that date.

2.  Entitlement to an effective date earlier than August 28, 
2009, for the grant of total disability based on individual 
unemployability (TDIU).



ATTORNEY FOR THE BOARD

L. Crohe, Counsel








INTRODUCTION

The Veteran served on active duty from November 1952 to November 
1954.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, VA.  

As an initial matter, a discussion of the case's procedural 
history is necessary.  In a March 2007 rating decision, the RO 
granted service connection for PTSD and assigned a 50 percent 
rating, effective October 19, 2005, the date on which the claim 
was filed.  In August 2007, the RO continued the 50 percent 
rating for PTSD and denied a claim for TDIU.  In September 2007, 
the Veteran perfected his appeal in seeking entitlement to TDIU 
and an increase in the assigned initial 50 percent rating.  In a 
September 2009 rating decision, the RO increased the rating 
assigned for PTSD to 70 percent, effective August 28, 2009.  The 
Board notes that the multiple rating decisions have resulted in 
"staged ratings" and as the rating decisions represented less 
than the full benefits sought, the entire appeal period remained 
on appeal.  

In a VA Form 21-4138, dated in August 2009, the Veteran referred 
to the issues as an increased rating for PTSD (including TDIU) 
and effective date of rate increase.  He indicated that he 
disagreed with the August 28, 2009 effective date of the rating 
increase from 50 to 70 percent.  He stated that the correct 
effective date was October 19, 2005.  In January 2010, the RO 
granted entitlement to TDIU, effective August 28, 2009.  In 
February 2009, the Veteran filed a Notice of Disagreement (NOD) 
in regards to the effective date assigned for the TDIU claim.  He 
also again indicated that the PTSD condition should have been 
rated as 70 percent disabling from October 19, 2005.  In regards 
to the initial increased rating claim, in an October 2009 
supplemental statement of the case and a May 2010 statement of 
the case, the RO separated out the issues into two claims, one 
characterized as an initial rating in excess of 70 percent and 
the other as entitlement to an effective date earlier than August 
28, 2009 for the assignment of the increased evaluation of 70 
percent for PTSD.  The Board acknowledges that the Veteran used 
terms relating to the effective date of the 70 percent rating, 
however, the RO's characterization of the issue(s) was too 
limiting.  The entire period prior to and from August 28, 2009 
remained on appeal and the claim represented an increased rating 
claim rather than an effective date claim.  Therefore, the Board 
broadly characterized the issue more favorably to the Veteran as 
entitlement to an initial increased rating of 50 percent for PTSD 
prior to August 28, 2009, and an initial rating in excess of 70 
percent from that date.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  Prior to and from August 28, 2009, the Veteran's PTSD 
manifests occupational and social impairment with deficiencies in 
most areas, such as work, school, judgment, thinking, or mood; it 
is not productive of total occupational or social impairment.

3.  The evidence of record first established that the Veteran's 
service-connected PTSD rendered the Veteran unable to obtain or 
maintain suitable gainful employment beginning September 1, 2007.


CONCLUSIONS OF LAW

1.  Prior to August 28, 2009, the criteria for an initial 70 
percent evaluation, and no higher, for PTSD have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.16, 
4.130, Diagnostic Code 9411 (2010).

2.  From August 28, 2009, the criteria for an evaluation higher 
than 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.16, 4.130, Diagnostic 
Code 9411 (2010).

3.  The criteria for an effective date of September 1, 2007, for 
the grant of entitlement to TDIU have been met.  38 U.S.C.A. §§ 
1155, 5107, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.340, 3.400, 
4.16, 4.18 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

With his claim for service connection for PTSD received in 
October 2006, the Veteran submitted a report of a September 2005 
psychological evaluation by L. G., a Licensed Psychological 
Assistant, which shows that on mental status examination, the 
Veteran was dressed normally; cooperative; oriented to time, 
place, and person; had a guarded mood; his affect was restricted; 
his judgment and insight were limited; and he had no current 
suicidal or homicidal ideation.  The Veteran was diagnosed with 
chronic and severe PTSD.  He re-experienced traumatic events as 
distressing thoughts and dreams.  He avoided stimuli associated 
with trauma and general numbing as evidenced by his avoidance of 
any media concerned with war, his avoidance of conversations 
about his war experiences, his isolating behaviors, and his 
feelings of estrangement.  He demonstrated increased arousal as 
difficulty staying asleep, hypervigilance, and exaggerated 
startle response.  The symptoms caused clinically significant 
impairment in his occupational, social, and personal life.  His 
concentration problems and his hyperarousal compromised his 
productivity at work.  The same symptoms interfered with his 
ability to learn new tasks.  Because of his estrangement and 
isolating behaviors, he was unable to initiate or sustain work 
relationships.  His hypervigilance and distrust of others 
severely limited his ability to initiate or sustain social 
relationships.  L. G., therefore, stated that she considered the 
Veteran to be permanently disabled.  He was assigned a Global 
Assessment of Functioning (GAF) score of 39.  

On June 2007 VA examination, it was noted that the Veteran had 
been working during the past 57 years up to the present time in a 
textile mill as a superintendent overlooking such things as 
boiler operations and other things associated with the plant.  He 
indicated that he had growing difficulty managing the demands of 
the job due to emotional distress.  Concerning his treatment, he 
reported that his first mental health treatment was in 2005 with 
"Dr. Louise," apparently referring to L.G., and that he had 
seen her on a few occasions since then; he had no psychiatric 
hospitalizations and no medications related to mental health 
functioning.  He reported experiencing daily intrusive thoughts 
of his war experiences in Korea.  He denied any psychiatric 
hospitalization or medications related to mental health 
functioning.  He was noted to be cleaned and adequately groomed.  
He was alert and oriented x 4.  Memory function was good and he 
was able to recall recent and remote information without 
difficulty.  His mood appeared significantly anxious and 
depressed.  He indicated that he slept six hours per night and 
his appetite was fair.  He reported that he was socially 
withdrawn and had difficulty focusing on things due to his 
intrusive memories about Korea.  He indicated that he was less 
patient with co-workers due to his anxiety and he felt jittery.  
He described some hypervigilance around others and had a history 
of an exaggerated startle response.  He reported some passive 
suicidal thoughts but there was no evidence of plan or intent.  
There was no objective evidence of obsessional rituals, panic 
attacks, or impaired impulse control.  He was currently married 
to his third wife of five years.  He had two adult children from 
his first marriage.  The examiner indicated that the Veteran's 
insight was fair and judgment was adequate for current safety.  
He was assigned a GAF score of 50.  The examiner noted that his 
impression was that the Veteran's high level of tension was 
putting his ability to manage the job at high risk and the 
examiner was concerned about the Veteran's ability to maintain 
employment.  

In response to VA's request for treatment records, L.G. submitted 
in July 2007 another copy of her September 2005 report, a June 
2007 report, and a letter dated in June 2007, which was addressed 
to the Veteran's employer and  which stated:

[The Veteran] has been in treatment with me since 
September of 2005.  He needs to retire immediately 
from his position with the Dan River Company due to 
health concerns.  He has requested that I notify you.

In her June 2007 report, L.G. noted that she had seen the Veteran 
for an initial psychological evaluation in September 2005, adding 
"[s]ince that time he has returned on a regular basis for 
follow-up visits."  She reported that she had last seen him on 
May 15, 2007.  She indicated that her current evaluation was that 
the Veteran had severe PTSD and a GAF score of 35.  He 
consistently reported marked worsening of his PTSD symptoms.  He 
described having more nightmares and intrusive thoughts about his 
time in the military.  He woke up sweaty with his heart racing.  
He sometimes felt so nervous that he had trouble going to sleep.  
His hands often shook, which was a problem for him at work.  His 
shakiness became significantly worse in the past year.  He 
sometimes had to find an empty office to get away from co-workers 
and calm him down.  He was increasingly concerned about memory 
problems and would get frustrated when he would forget things.  
He commented that he was losing confidence in his ability to do 
his job.  His symptoms continued to interfere significantly in 
his occupational, social, and personal life.  His intrusive 
thoughts and hyperarousal contributed to sporadic productivity at 
his job.  These same symptoms negatively impacted his 
concentration and memory further interfering with his paperwork 
and severely limited his ability to initiate or sustained work 
relationships.  Likewise, his hypervigilance and isolating 
behaviors severely limited in his ability to initiate or sustain 
social relationships.  Due to the severity and chronicity of his 
symptoms, his prognosis for recovery was poor.  He was highly 
likely to have marked worsening of his PTSD symptoms due to 
stressors inherent in any work environment.  Therefore, L. G. 
considered him to be permanently and totally disabled and 
unemployable.  

A July 2007 VA Form 21-4192, Request for Employment Information 
in Connection with Claim for Disability Benefits, from Dan River, 
Inc, showed that the Veteran had been employed with them since 
July 20, 1950.  He worked 36-48 hours per week and 12 hours per 
day as a boiler operator.  No concessions were made by reason of 
age or disability.  There was no evidence of time lost on the job 
due to the Veteran's PTSD or any other disability.  The employer 
did not report a date last worked, listed the benefits and 
payments which he was entitled to receive, and listed "n/a" for 
the date such benefits began.  Thus, it is apparent that the 
Veteran was still working in mid-July 2007, at the time this 
document was completed by the employer.

On August 2009 VA examination with the same person who had 
examined him in 2007, the Veteran denied any mental health 
treatment since his 2007 VA examination.  He stated that he tried 
to avoid direct treatment as it made him think about his Korean 
War experiences, and he wished to block them out despite not 
being able to do so.  He reported that his relationship with his 
third wife was stable, although his nightmares and tendency to 
lash out while sleeping caused her to sleep in another room.  The 
examiner noted that when the Veteran was last seen, he was still 
employed at a textile mill where he had worked for approximately 
57 years, but that the Veteran reported that he left that job 
"some months" after his last VA examination in 2007.  He 
explained that he had decided to leave his job so as to not cause 
injury to himself or to others through negligent work performance 
as a result of his decreased concentration, anxiety, and 
intrusive memories.  

On mental status examination, the Veteran was clean, adequately 
groomed, and casually dressed.  His gait and posture were 
unimpaired.  He was cooperative in the interview, but quite 
tense.  He demonstrated a good deal of psychomotor agitation when 
the discussion turned toward his Korean War experiences.  The 
examiner stated that, since much of the Veteran's history was 
obtained in 2007, it was unnecessary to view that in great detail 
at the current examination, given the high level of distress it 
caused the Veteran.  The Veteran was alert and oriented x 4.  His 
affect was of normal intensity and reflected sadness and worry.  
His mood was quite anxious and mildly depressed.  He reported 
intrusive thoughts of his Korean War experiences on a frequent 
daily basis.  He stated that he found himself at times unable to 
think of anything else.  He continued to experience nightmares 
several times per week.  He described strong feelings of fear and 
sadness associated with memories of the Korean War.  He reported 
that he was sleeping only three to four hours per night.  His 
appetite was fair.  Socially, he was becoming even further 
withdrawn.  He found it difficult to manage social interaction as 
he was preoccupied by thoughts of the Korean War.  He had a 
history of exaggerated startle response and continued to 
experience hypervigilance around others.  He tried to avoid 
reminders of his Korean War experiences, but could not block them 
out.  He reported that he had been experiencing suicidal thoughts 
as recently as a couple of days prior to this examination.  He 
indicated that he did not have a plan of harming himself and 
would reach out for assistance should that occur.  He described 
an overall worsening of problems secondary to those memories.  

The Veteran's mental pace and general energy level were within 
normal limits.  His insight and judgment were fair.  His 
motivation level was fair.  His speech was clear, goal-directed, 
spontaneous, and of normal pace and volume.  He had no history of 
hallucinations, delusions, or mania.  The examiner confirmed his 
existing diagnosis of PTSD and provided a GAF score of 48.  The 
examiner commented that the Veteran felt forced to leave 
employment not because of his age or medical issues, but due to 
worsening PTSD symptoms that were disrupting concentration and 
caused a high level of emotional distress.  The examiner found 
that the Veteran was likely to experience significant difficulty 
managing the stress tolerance and social interaction demands of 
employment due to his PTSD symptoms.  His capacity to tolerate 
any additional stress at this time was poor.  He was unlikely to 
be able to manage to hold full-time or consistent employment at 
this point secondary to his PTSD issues.  

In October 2009, the Veteran reported on VA Form 21-8940 that in 
September 2007 his disability affected full-time work, he last 
worked full-time, and he became too disabled to work.  He also 
indicated, however, in another part of the form that he did not 
leave his last job because of his disability.  He wrote, "Could 
no longer handle the job because of working conditions, due my 
nerves."  In an accompanying statement, he reported that he last 
worked for Dan River Corporation and that, after he retired, they 
went out of business and he did not know how to contact anyone to 
complete VA Form 21-4192, which is the VA form previously 
completed by his employer. 

II.  Criteria and Analysis for PTSD

As previously noted, a rating decision dated March 2007 granted 
service connection for PTSD and assigned a 50 percent disability 
rating, effective October 19, 2005.  The Veteran perfected his 
appeal in regards to the initial 50 percent rating.  Although a 
September 2009 rating decision increased the rating assigned to 
70 percent effective August 28, 2009 as this is less than the 
full benefit sought the entire appeal period, which includes 
staged ratings, remains on appeal.    

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are potentially 
applicable, based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 C.F.R. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent 
disability evaluation encompasses PTSD manifested by occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a worklike 
setting); or the inability to establish and maintain effective 
relationships. 

A 100 percent disability evaluation is warranted for PTSD which 
is productive of total occupational and social impairment, due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for the names of 
close relatives, own occupation, or own name. 

Ratings are assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 C.F.R. § 
4.130 demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  Mauerhan 
v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 4.130 
is not restricted to the symptoms provided in the diagnostic 
code.  Instead, VA must consider all symptoms of a Veteran's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)). Id.

With regard to the Global Assessment of Functioning (GAF) scores 
assigned, the Board notes that the GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness. Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  According to the American 
Psychiatric Association's DSM-IV, GAF scores from 51 to 60 
indicate moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social or occupational functioning (e.g., few friends, conflicts 
with peers and co- workers).  GAF scores of 41 to 50 indicate 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social or occupational functioning (e.g., no friends, unable to 
keep a job).  A GAF score of between 31 and 40 contemplates some 
impairment in reality testing or communication (e.g., speech at 
times illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  While the Rating 
Schedule does indicate that the rating agency must be familiar 
with the DSM IV, it does not assign disability percentages based 
solely on GAF Scores.  See 38 C.F.R. § 4.130 (2010).  
Accordingly, a certain GAF score does not automatically equate to 
any particular percentage in the Rating Schedule.  Rather, it is 
but one factor to be considered in conjunction with all the other 
evidence of record.

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
this claim for increase, and what the evidence in the claims file 
shows, or fails to show, with respect to the claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

On review of the evidence, the Board concludes the objective 
medical evidence and the Veteran's statements regarding his 
symptomatology shows disability that more nearly approximates 
that which warrants the assignment of a 70 percent disability 
rating throughout the entire appeal period (prior to and from 
August 28, 2009).  See 38 C.F.R. § 4.7 (2010).  The symptoms 
throughout the time period on appeal are substantially 
consistent.  For this reason, staged ratings are no longer 
applicable.  See Fenderson, supra.  

Throughout the appeal period, the Veteran's PTSD symptoms 
included, restricted affect, limited judgment and insight, 
avoidance behavior, hypervigilance, exaggerated startle response, 
intrusive thoughts, suicidal thoughts, decreased concentration, 
psychomotor agitation upon questioning, sleep disturbances, and 
mood disturbances such as anxiety, depression, and guarded mood.  

The Veteran's psychiatric symptoms have also resulted in social 
isolation and detachment from others.  In the September 2005 
report from L. G., it was noted that the Veteran had isolating 
behaviors and feelings of estrangement that made him unable to 
initiate or sustain work relationships.  Also, his hypervigilance 
and distrust of others severely limited his ability to initiate 
and sustain any social relationships.  On June 2007 VA 
examination, he reported that he was socially withdrawn and was 
less patient with co-workers due to his anxiety.  On August 2009 
VA examination, he reported that he found it difficult to manage 
social interaction as he was preoccupied with thoughts of his 
Korean War experiences.  The only relationship that the Veteran 
reported was that with his third wife, which was described as 
stable.  

Throughout the appeal period, the Veteran's GAF scores ranged 
from 35 to 50 representing a serious impairment in social, 
occupational, or school functioning to a major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.  As previously described, his 
symptoms included social isolation, restricted affect, limited 
judgment and insight, avoidance behavior, hypervigilance, 
exaggerated startle response, intrusive thoughts, suicidal 
thoughts, decreased concentration, psychomotor agitation upon 
questioning, sleep disturbances, and mood disturbances such as 
anxiety, depression, and guarded mood.  He was severely limited 
in his ability to initiate and sustain work or social 
relationships.  On June 2007 VA examination, it was noted that 
his high level of tension was putting his ability to manage his 
job at high risk and the examiner expressed concern over the 
Veteran's ability to maintain employment.  On August 2009 VA 
examination, it was noted that the Veteran was likely to 
experience significant difficulty managing the stress tolerance 
and social interaction demands of employment due to his PTSD.  
His capacity to tolerate any additional stress was poor.  
Overall, the Veteran's GAF scores and associated symptoms 
approximately resembled the 70 percent criteria.  

Based on the medical evidence of record, the Board concludes that 
the Veteran's PTSD does not more nearly approximate the criteria 
for a 100 percent rating for this time period.  At no point 
throughout the appeal period did the Veteran demonstrate total 
occupational and social impairment, or such symptoms as gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living, disorientation 
as to time or place, or memory loss for names of close relatives, 
own occupation, or own name to warrant a higher rating.  The 
Veteran did not have total social impairment; he reported that 
his relationship with his wife was stable.  In regards to his 
occupational impairment, although L. G. indicated in June 2007 
correspondence that the Veteran was permanently and totally 
disabled and unemployable, the Veteran was in fact still employed 
at that time, working 36 to 48 hours per week with the same 
company since 1950.  On VA Form 21-8940, the Veteran indicated 
that he was employed until September 2007.  Although he had 
deficiencies in social and occupational areas, these deficiencies 
are contemplated in the 70 percent rating.   

Since the Veteran has some of the criteria for a 70 percent 
rating, along with several psychiatric symptoms not listed in the 
rating schedule such as hypervigilance, exaggerated startle 
response, intrusive thoughts, decreased concentration, 
psychomotor agitation upon questioning, etc., see Mauerhan, 
supra, the Board concludes his overall level of disability more 
nearly approximates that consistent with a 70 percent rating 
throughout the appeal period.  The GAF scores of record support 
the Board's conclusion that a 70 percent, but no higher, rating 
is warranted.  The majority of the scores are in the 35-50  range 
reflecting "serious" to "major" impairment in social and 
occupational functioning, which is commensurate with degree of 
social and industrial impairment as required for the assignment 
of a 70 percent disability evaluation.

In summary, the Board concludes that prior to August 28, 2009; 
the evidence supports an initial increased rating of 70 percent, 
but not higher.  To this extent, the appeal is granted.  
38 C.F.R. § 4.3.  However, the Board finds that the evidence is 
indicative of no greater impairment than that contemplated by the 
initial 70 percent rating assigned for PTSD from August 28, 2009.  
To that extent, the appeal is denied.  The Board decision has 
determined that the Veteran's PTSD symptoms throughout the appeal 
period have approximated the 70 percent criteria and staged 
ratings are no longer warranted.  See Fenderson, supra.

The Board has also considered whether higher ratings are 
warranted on an extra-schedular basis.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate. Therefore, initially, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service- connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
Here, as discussed above, the rating criteria for the service-
connected PTSD reasonably describe the Veteran's disability level 
and symptomatology for the designated appeal periods.  Thus, as 
the Veteran's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluations for the above 
designated rating periods are adequate, and no referral for an 
extraschedular evaluation is required.  Thun v. Peake, 22 Vet. 
App. 111 (2008).

III.  Criteria and Analysis for the Assignment of an Earlier 
Effective Date for TDIU

The Board notes that VA will grant a total rating for 
compensation purposes based on unemployability when the evidence 
shows that the Veteran is precluded, by reason of service-
connected disabilities, from obtaining and maintaining any form 
of gainful employment consistent with his or her education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  
Under the applicable regulations, benefits based on individual 
unemployability are granted only when it is established that the 
service- connected disabilities are so severe, standing alone, as 
to prevent the retaining of gainful employment.  Under 38 C.F.R. 
§ 4.16, if there is only one such disability, it must be rated at 
least 60 percent disabling to qualify for benefits based on 
individual unemployability.  If there are two or more such 
disabilities, there shall be at least one disability ratable at 
40 percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) 
(2010).

Where these percentage requirements are not met, entitlement to 
benefits on an extraschedular basis may be considered when the 
Veteran is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the Veteran's background including his 
or her employment and educational history. 38 C.F.R. §4.16(b) 
(2010).  The Board does not have the authority to assign an 
extraschedular total disability rating for compensation purposes 
based on individual unemployability in the first instance. 
Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining 
whether unemployability exists, consideration may be given to the 
Veteran's level of education, special training, and previous work 
experience, but it may not be given to his or her age or to any 
impairment caused by nonservice-connected disabilities. 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2010).

A claim for TDIU is a claim for increased compensation if, as in 
this case, the "disability upon which entitlement to TDIU is 
based has already been found to be service connected." Rice v. 
Shinseki, 22 Vet. App. 447, 453-4 (2009).  Accordingly, the 
assignment of an effective date is controlled by the criteria for 
assigning the effective date for an increased rating.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007); Wood v. Derwinski, 1 Vet. App. 
367, 369 (1991).

The effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 
(2010).  An exception to that rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-year 
period preceding the date of receipt of a claim for increased 
compensation.  In such an instance, the law provides that the 
effective date of the award "shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from such 
date."  38 U.S.C.A. § 5110(b)(2) (West 2002); see also 38 C.F.R. 
§ 3.400(o)(2) (2010); Harper v. Brown, 10 Vet. App. 125 (1997).

The Court and VA General Counsel have interpreted the laws and 
regulations pertaining to the effective date for an increase as 
follows:  If the increase occurred within one year prior to the 
claim, the increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more than 
one year prior to the claim, the increase is effective the date 
of claim.  If the increase occurred after the date of claim, the 
effective date is the date of increase. 38 U.S.C.A. § 5110(b)(2); 
Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 
§ 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

The Federal Circuit has held that where a Veteran: (1) submits 
evidence of a medical disability; (2) makes a claim for the 
highest rating possible; and (3) submits evidence of 
unemployability, the regulatory requirements have been satisfied 
and VA must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
employability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).

Furthermore, the Court has held that a request for a total 
disability rating based on TDIU, whether expressly raised by a 
Veteran or reasonably raised by the record, is not a separate 
claim for benefits, but rather involves an attempt to obtain an 
appropriate rating for a disability or disabilities, either as 
part of the initial adjudication of a claim or, if a disability 
upon which entitlement to TDIU is based has already been found to 
be service connected, as part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board notes that in a January 2010 rating decision, the RO 
granted TDIU effective August 28, 2009, the date of the VA 
examination showing that the Veteran was unemployable due to his 
PTSD and the date from which concluded that he was shown to meet 
the schedular rating criteria for entitlement.  However, in 
considering the evidence of record under the laws and regulations 
as set forth above, and having resolved doubt in favor of the 
Veteran, the Board finds that September 1, 2007, is the correct 
date for the grant of entitlement to TDIU.

In this regard, the Board notes that the Veteran's service- 
connected PTSD, found herein to be 70 percent disabling since 
October 19, 2005, now satisfies the percentage rating standards 
for individual unemployability benefits prior to August 28, 2009.  
However, the analysis does not end there; the Board must 
determine when the Veteran was no longer able to secure and 
follow a substantially gainful occupation.  The evidence of 
record clearly indicates that in June 2007, the VA examiner was 
questioning the Veteran's ability to maintain employment; 
however, the Veteran continued to work as a full-time 
superintendent of boiler operations at a textile mill.  In June 
2007, L. G. sent correspondence to the Veteran's employer, Dan 
River, Inc., that stated that the Veteran needed to retire 
immediately due to health concerns.  In June 2007 correspondence 
to VA, L. G. found that the Veteran was permanently and totally 
disabled due to his PTSD symptoms.  However, VA Form 21-4192, 
dated in July 2007 from the Veteran's employer indicated that he 
was still employed with no ending date noted, worked 12 hours a 
day, earned $21,572 (in the year to date), and had been with the 
same company since 1950.  

It was not until his August 2009 VA examination that the Veteran 
reported he left his job "some months" after his June 2007 VA 
examination, reportedly due to his PTSD symptoms.  On his VA Form 
21-8940 (submitted in October 2009), he provided conflicting 
information concerning whether he left his employer of over 50 
years due to his service-connected disability, but he reported 
that he last worked full-time in September 2007.  He also later 
reported that this employer had gone out of business after he had 
retired.  Although there is nothing in the record before the 
Board that supplies the exact date in September 2007 on which the 
Veteran ceased working, the Board finds that there is no evidence 
of record to show employment beyond September 1, 2007.  

In order to receive a total disability rating under § 4.16(a) 
prior to August 28, 2009, it must be determined that the 
Veteran's PTSD rendered him unemployable as of some prior date 
without regard to any impairment caused by nonservice-connected 
disabilities.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough; the ultimate 
question is whether the Veteran is capable of performing the 
physical and mental acts required by employment, not whether he 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board has reviewed the claims file, to include the VA and 
private medical records that document symptoms and manifestations 
of the Veteran's service-connected disabilities.  As discussed 
above, the Veteran's service-connected PTSD has been attributed 
by the Veteran, L.G., and the VA examiner to be a contributing 
factor in the Veteran's current unemployment or general 
unemployability.  Although the circumstances of the Veteran's 
retirement from his employer of over 50 years are vague and, to 
some extent, contradictory, and whether, and to what extent, the 
subsequent demise of that employer played a role in the Veteran's 
cessation of employment, the Board will also resolve reasonable 
doubt in the Veteran's favor - particularly in light of the RO's 
determination that the Veteran's PTSD renders him unable to 
secure and/or follow substantial gainful employment - and 
conclude that the Veteran left his long-term employment due to 
his service-connected PTSD.  And, although the exact date in 
September 2007 was not reported, the Board will resolve all doubt 
in favor of the Veteran and grant an effective date of September 
1, 2007 for entitlement to TDIU.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2010).

In summary, the Board finds that, based on the medical evidence 
of record, and having resolved doubt in favor of the Veteran, an 
earlier effective date of September 1, 2007 is warranted for a 
TDIU.

The Board notes that an effective date prior to September 1, 2007 
is not warranted. Although the Veteran reported on his June 2010 
Form 9, that his treating psychiatrist showed that he had been 
unable to work since at least October 2005 due to his PTSD, the 
evidence of record indicates the Veteran was employed at least 
until September 1, 2007.  The evidence does not reflect that the 
Veteran missed any time from work prior to September 2007 as a 
result of his PTSD.  While the Veteran was reported to be having 
significant difficulties with stress on the job prior to 
September 1, 2007, it does not appear that his PTSD rendered him 
totally unable to work prior to that date.

IV.  Duties to Notify & Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In the decision above, the Board has granted the Veteran's claim 
for a higher initial disability evaluation for PTSD, to the 
extent that it assigned a 70 percent rating from the effective 
date of service connection, and entitlement to an earlier 
effective date for TDIU, to the extent that it assigned an 
effective date of September 1, 2007.  The Board does note that it 
did not grant a 100 percent rating from the effective date of 
service connection for PTSD, which is what the Veteran was 
seeking.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) with regard to the initial service connection claim for 
PTSD was furnished to the Veteran in January 2006, prior to the 
date of the issuance of the appeal rating decision.  With regard 
to the initial TDIU claim, notice was furnished to the Veteran in 
May 2007, prior to the date of the issuance of the appealed 
rating decision.  The question of whether a further notice letter 
for such "downstream" issues as increased initial rating and 
effective date claims is required was addressed by the VA Office 
of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this 
precedent opinion, the General Counsel held that, in such 
circumstances, a Statement of the Case was required in cases 
involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) did not 
require separate notice of the information and evidence necessary 
to substantiate the newly raised issue. Id.  In this case, the 
required Statement of the Case was issued in September 2005.

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorders described by the Veteran.  
Additionally, the Veteran was afforded multiple VA examinations 
that addressed his PTSD and TDIU claims.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.




ORDER

From October 19, 2005, an initial rating of 70 percent, but no 
higher, for PTSD is granted, subject to the laws and regulations 
controlling the award of monetary benefits.
 
From August 28, 2009, an initial rating in excess of 70 percent 
for PTSD is denied.

Entitlement to an effective date of September 1, 2007 for 
entitlement to TDIU is granted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


